Citation Nr: 1418669	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a right knee disability, to include: a rating in excess of 20 percent based upon instability and a rating in excess of 10 percent based upon painful motion.

2. Entitlement to an effective date earlier than October 7, 2009, for the assignment of a 20 percent disability rating for a right knee disability based upon instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1981.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The issue of an earlier effective date for the Veteran's increased right knee disability rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's knee instability and pain with motion occurs occasionally and does not prevent him from performing his occupation. 

2. The Veteran's knee instability causes moderate functional impairment.  

3. The Veteran has flexion of the right knee to at worst 90 degrees and extension to at worst 3 degrees.


CONCLUSION OF LAW

The criteria for an increased rating for a right knee disability, to include: a rating in excess of 20 percent based upon instability and a rating in excess of 10 percent based upon painful motion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.10, 4.20, 4.40, 4.45, 4.59 4.71a, Diagnostic Codes 5003, 5010, 5257, 5299-5260 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in an October 2009 letter, issued before the January 2010 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings for the Right Knee, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his ability to function under 
conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As in this case, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. 

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, service connection was granted for a right knee disability in a November 1983 rating decision.  An initial 10 percent disability rating was assigned for a right knee injury with arthritis.  In December 2004, the Veteran was granted a continued evaluation of 10 percent for right knee instability, and an additional 10 percent for painful motion of the right knee.  In a January 2010 rating decision that is the subject of this appeal, the RO granted a higher 20 percent disability rating under Diagnostic Code 5257, effective from October 7, 2009, the date the Veteran's claim for an increased rating was received.  The Veteran's 10 percent rating for painful motion was continued.   

The Veteran contends that his right knee symptoms, which he reports include pain, weakness, swelling, stiffness, locking, and fatigability warrant an increased disability rating. 

The Veteran was afforded two VA examinations during the course of the appeal, in November 2009 and November 2010.  During the November 2009 examination, he reported pain, stiffness, swelling, locking, weakness, and fatigability of his right knee.  The Veteran indicated that his symptoms had gotten worse and that he has flare-ups of his condition, which cause him increased pain that can last for multiple days.  The flare ups can be caused by twisting his knee or periods of prolonged standing.  During these flare-ups, the Veteran cannot ambulate without difficulty.  The Veteran did not report any episodes of dislocation or subluxation.  Ankylosis of the joint was denied.  Range of motion (ROM) testing indicated that the Veteran had flexion from 0 to 90 degrees, which was the same after repeat testing.  The examiner did note painful motion, edema, effusion, instability, weakness, abnormal movement, and guarding of motion upon testing.  An x-ray study of the knee was abnormal and displayed evidence of arthritis/degenerative changes.  The examiner assessed moderate right knee instability, chronic pain of the right knee, status post meniscectomy with residual scar, and degenerative joint disease (DJD) of the right knee.  

In November 2010, the Veteran was sent for another VA exam to assess the level of disability caused by the Veteran's right knee.  The Veteran noted that he injured the knee in 1981 and had ligamental and cartilage repair in that year.  Since that time, he has noted continual pain over the medial aspect and lateral aspect of his right knee.  The Veteran reported swelling in cold weather or when he walks over a mile.  He reported popping sounds that occur when he twists his knee.  He also reported using a cane for ambulation and wearing a brace on his right knee.  The Veteran works as a clerk in a post office.  Performing his work causes him pain in his knee, but he is able to tolerate it.  He takes Naproxen 500 mg twice a day to help with the pain.  The Veteran was noted to have flexion from 0 to 115 degrees and extension to 0 degrees.  No increase in pain, fatigue, weakness, or lack of endurance was noted with repeated use.  The Veteran's gait was noted to be normal and no current instability was noted.  The examiner's diagnosis was ligament and cartilage tears as a result of an injury in service, with associated mild DJD of the right knee and limitation of ROM as a result of corrective surgery.  

VA treatment records through January 2010 indicate that the Veteran was seen at the VAMC Dallas with complaints regarding his right knee in October 2009 and November 2009.  In October 2009, the Veteran was seen for a scheduled examination regarding knee pain.  While no current pain was reported, the Veteran indicated he had been having increased right knee pain and hip discomfort.  X-rays were taken of the right knee.  

The Veteran returned in November 2009 and reported bilateral knee pain, which was greater in his right knee than his left.  The Veteran noted that he has occasional right knee pain, swelling, and the feeling of instability, and that over the last several months his left knee has been bothering him as well.  He reported that he has not had any injections, bracing, or physical therapy and that his knees were not currently bothering him much, but he has been trying to get in for treatment for two years.  It was noted that he had an MRI report from 2007, which showed a likely complete disruption of his anterior cruciate ligament (ACL) on the right.  Major cyst and degenerative changes were noted in the lateral meniscus, but mechanical symptoms were denied.  Upon examination, the physician noted that range of motion was from 3 to 125 degrees.  He was stable to varus and valgus stressing.  He had a 2+ Lachman's test with soft endpoint and the same was noted for the anterior drawer test.  The posterior drawer test was negative.  The left leg was noted to be similar, but without the positive Lachman's and anterior drawer tests.  Recent x-rays were noted to show bilateral DJD with chronic right ACL disruption.   The Veteran was recommended for bilateral knee braces and physical therapy to strengthen the right hamstring. 

A Rating in Excess of 20 Percent for Instability of the Right Knee 
             
The Veteran is rated at 20 percent under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5257 for right knee subluxation or instability.  The Veteran has reported giving out of his knee throughout the rating period on appeal but this instability has been described by the Veteran as an "occasional", "subjective" feeling of instability.  While the Veteran has been noted to use a cane and knee braces due to his right knee, the Veteran was ambulating without assistance in October 2009.  In November 2010, the Veteran's knee was noted to be stable upon both anterior and posterior drawer tests.  Even, in November of 2009, when the Veteran was reported to have a positive Lachman's tests and anterior drawer test, the Veteran indicated that "his knees weren't bothering him very much at all" and reported no mechanical symptoms.  While the Veteran reported increased symptomatology during his VA examination in November 2009, these reports only resulted in the examiner's opinion of moderate instability, which led to the Veteran's current 20 percent rating.  

Based upon the Veteran's statements that his knee instability is occasional and the findings from the VA examiners, the Board finds the Veteran's right knee instability is more accurately described by a "moderate" 20 percent rating, than a "severe" 30 percent rating.  

The Board has also considered whether any other diagnostic code would allow for an increased rating based upon the Veteran's right knee instability.  Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  Thus, even though the evidence reflects that the Veteran has undergone such a procedure and remains symptomatic, DC 5259 does not allow for a higher evaluation for the Veteran's right knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, provides for a 20 percent disability rating, the maximum and only available rating under this code. Therefore, although a menisectomy was performed in 1981 and such symptoms have been identified in the Veteran's right knee, Diagnostic Code 5258 does not allow for a disability rating in excess of 20 percent for the Veteran's right knee disability, as a 20 percent rating is the only rating available.  Id. 

Separate disability ratings under Diagnostic Code 5258 and 5259 were considered by the Board.  However, these ratings contemplate symptoms of dislocated or removed semilunar cartilage, with symptoms that include episodes of "locking," pain, and effusion into the joint.  The Board finds that these diagnostic codes contemplate symptomology already considered under the currently assigned Diagnostic Codes 5257 and 5299-5260, and thus, assignment of separate ratings under Diagnostic Codes 5258 or 5259, in addition to the current ratings under 5257 and 5299-5260, would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2013). 

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.  As will be discussed below, the Board finds that a separate assignment under diagnostic code 5003 or 5010 would constitute pyramiding due to the current separate evaluation for painful motion.  38 C.F.R. § 4.14 (2013).      

A Rating in Excess of 10 Percent for Painful Motion of the Right Knee 

The Veteran currently is also assigned a rating of 10 percent under Diagnostic Code 5299-5260 for painful motion of the right knee.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.    

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned. 
38 C.F.R. § 4.71a.  Diagnostic Code 5299 has also been assigned due to pain upon motion.  

The Board considered whether the Veteran is entitled to a higher evaluation based upon limited flexion.  The evidence shows that the Veteran had flexion to no worse than 90 degrees throughout the rating period on appeal.  However, as noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  It was noted that the Veteran's pain began at 90 degrees of flexion.  Thus, even taking the Veteran's pain into account, the criteria for a rating higher than 10 percent under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable. 38 C.F.R. § 4.71a.

As the Veteran is rated at 10 percent based upon painful motion, he may not receive a higher rating under DC 5003 for the right knee disability.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

In the instant case, since the Veteran is rated based upon limitation of motion, the rating criteria indicate that the 10 percent for arthritis is not applicable.  Moreover, as there is only one major joint involved (the knee), the maximum disability rating available to the Veteran under Diagnostic Code 5003 is 10 percent.  38 C.F.R. § 4.71a.  Thus, an increased disability rating is not possible under Diagnostic Code 5003.  The Board further notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Therefore, the Veteran is not entitled to a separate rating of 10 percent based upon arthritis as he already has a rating for limitation of motion.  

The Board has also considered whether any other separate ratings are available based on the evidence.  The VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  In this instance, the Veteran already has a separate evaluation for instability of the knee.    

Also, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, upon testing the Veteran has shown extension to 0 degrees and (3 degrees in November 2010).   As the rating for a compensable separate rating for extension of the right knee would require extension limited to 10 degrees (for a 10 percent rating), the Board finds that the evidence does not support a separate rating for limitation of extension.
    
While the Board understands the Veteran's central concern that he has a debilitating right knee disability, it is important for the Veteran to understand that a 20 percent disability evaluation for instability of the right knee and the separate 10 percent disability rating assigned for painful motion indicate a significant impact on the Veteran's functional ability.  Such disability evaluations by VA recognize the Veteran's instability of the knee and painful motion, indicating generally a combined 30 percent reduction in the Veteran's ability to function due to his right knee disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time. 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is, therefore, adequate, and no referral to the Director of the Compensation is required.  In this instance, the Veteran's complaints and symptomatology are contemplated by the rating schedule.  
The Veteran's complaints of pain, limitation of motion, locking, and instability are all symptoms specifically discussed by the rating schedule.  Moreover, no credible evidence of marked interference with employment or frequent periods of hospitalization has been provided.  While the Veteran indicated in a September 2010 letter that he had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, this statement is inconsistent with the Veteran's other statements of record.  The Veteran only indicated that he had one hospitalization for his condition (surgery in 1981) during his November 2009 VA examination.  During his November 2010 examination, the Veteran stated that his condition did cause him pain while working but he was "able to tolerate it."  Further, there is no other evidence of record that offers any indication of such incapacitation, including his November 2009 outpatient treatment that indicates the Veteran's knees "weren't bothering him much at all."  Therefore, the evidence of record indicates that a referral for an extra-schedular evaluation is not warranted. 

For these reasons, the Board finds that the weight of the evidence is against a finding of either a disability rating in excess of 20 percent for right knee instability or a disability rating in excess of 10 percent for painful motion of the right knee.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3. 


ORDER

Entitlement to an increased rating for a right knee disability, to include: a rating in excess of 20 percent based upon instability and a rating in excess of 10 percent based upon painful motion is denied. 




REMAND

As indicated above, the Veteran has claimed entitlement to an earlier effective date for the assignment of a 20 percent disability rating for a right knee disability based upon instability.  The Veteran expressed disagreement with the determination of the RO in his March 2010 NOD and again in his September 2010 form 9.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

1. Issue a SOC to the Veteran and representative addressing the issue of entitlement to an effective date earlier than October 7, 2009, for the assignment of a 20 percent disability rating for a right knee disability based upon instability.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


